PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
David Deak, Sr.
Application No. 16/675,401
Filed: 6 Nov 2019
For: OFFSET TRIGGERED CANTILEVER ACTUATED GENERATOR

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.78(c), filed April 29, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the concurrently filed Application Data Sheet (“ADS”) and the petition under 37 CFR 1.182, filed April 29, 2022 and supplemented on May 18, 2022, to expedite consideration of the aforementioned delayed benefit petition.

The petition under 37 CFR 1.182 to expedite consideration of the April 29, 2022 petition under 37 CFR 1.78(c) is GRANTED.

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) and (3) above. 

With respect to (1): The reference in the ADS, filed April 29, 2022, is not acceptable.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The November 22, 2019 filing receipt reveals the domestic benefit information of record. It states, in pertinent part, “Domestic Applications for which benefit is claimed – None.” Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the information listed in the most recent filing receipt, not a previously filed ADS.  

As can be seen by a review of the November 22, 2019 filing receipt, the Office has not captured any information pertaining to Prior Application Number 62876621, filed July 20, 2019. Therefore, all information pertaining to the provisional application is information to be inserted and must be underlined, per 37 CFR 1.76(c)(2).  

There should be no strike-through information in the Domestic Benefit/National Stage Information section of the future filed ADS because there is no domestic benefit information of record that must be removed. Applicant is only adding a claim to the provisional application.

With respect to (3) above:  Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

It is apparent that applicant attempted to claim benefit of the aforementioned provisional application in the ADS filed November 6, 2019. However, the Office would like to know approximately what date was the failure to claim benefit of the provisional application discovered. Under what circumstances? Petitioner must explain why the initial petition was not filed until April 29, 2022.  Please be specific with dates.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Please note that 37 CFR 1.312 prohibits the filing of an amendment after the date the issue fee was paid. The issue fee was paid on March 31, 2022. 

If reconsideration of this decision is filed prior to issuance, a petition to withdraw from issue, a RCE, a renewed petition under 37 CFR 1.78(c), an ADS (complying with the provisions 37 CFR 1.76(b)(5)) listing a proper and underlined benefit claim, and a sufficient explanation of the circumstances surrounding the delay that establishes that the entire delay was unintentional are required. 

If reconsideration of this decision is filed after issuance, applicant is encouraged to file a renewed petition under 37 CFR 1.78(c), an ADS (complying with the provisions 37 CFR 1.76(b)(5)) listing a proper and underlined benefit claim, a sufficient explanation of the circumstances surrounding the delay that establishes that the entire delay was unintentional, a draft certificate of correction, and certificate of correction fee.

Regarding fees: The petition fee for filing a petition to expedite under 37 CFR 1.182 is $210. Petitioner paid a total of $380 towards this petition fee. Pursuant to petitioner’s authorization, the $170 overpayment has been refunded in the manner in which it was paid.
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET